Name: Commission Regulation (EC) No 1746/95 of 18 July 1995 fixing for the 1995/96 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff;  economic policy;  agri-foodstuffs
 Date Published: nan

 No L 169/2 I EN I Official Journal of the European Communities 19. 7. 95 COMMISSION REGULATION (EC) No 1746/95 of 18 July 1995 fixing for the 1995/96 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products proposals to the Council and the prices adopted by the Council for the first three months of the marketing year ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; whereas, in respect of tomato concen ­ trates, preserved whole peeled and unpeeled tomatoes and tomato juices, trends in the volume and prices of imports must be taken into consideration ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1032/95 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 668/93 of 17 March 1993, on the introduction of a limit to the granting of production aid for processed tomato products f) has fixed the quantities to which aid can be granted from the 1993/94 marketing year ; Whereas Council Regulation (EEC) No 1206/90 (4), as amended by Regulation (EEC) No 2202/90 (*), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of the minimum price applying during the previous marketing year, the move ­ ment of basic prices in the fruit and vegetable sector and the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; whereas, under the final sub ­ paragraph of Article 4 ( 1 ) of the above Regulation, from the 1992/93 marketing year, the minimum price to be paid to the producer is to be adjusted according to the soluble dry weight content of the raw material used in the production of tomato concentrate, juice and flakes ; Whereas Commission Regulation (EEC) No 2022/92 (*) lays down the detailed rules of application for the payment of the minimum price to the producer for certain tomatoes on the basis of the soluble dry weight content ; Whereas, in the absence of a Council Decision fixing the basic prices for fruit and vegetables up to the end of the 1994/95 marketing year, the Commission, in fixing the minimum price, has taken account in particular of its Article 1 For the 1995/96 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for the products listed in Annex I, and (b) the level of production aid referred to in Article 5 of the same Regulation for the products listed in Annex II shall be as set out in the said Annexes . Article 2 Where processing takes place outside the Member State in which the produce was grown, that Member State shall furnish proof to the Member States paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. (') OJ No L 49, 27. 2. 1986, p. 1 . (A OJ No L 105, 9. 5. 1995, p. 3 . (3) OJ No L 72, 25. 3 . 1993, p. 1 . (&lt;) OJ No L 119, 11 . 5. 1990, p. 74. M OJ No L 201 , 31 . 7. 1990, p. 4. M OJ No L 207, 23. 7. 1992, p. 9. 19 . 7. 95 EN Official Journal of the European Communities No L 169/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1995. For the Commission Franz FISCHLER Member of the Commission No L 169/4 PEN Official Journal of the European Communities 19 . 7. 95 ANNEX I Minimum price to be paid to producers Product ECU/100 kg net, ex-producer Tomatoes intended for the manufacture of : (a) tomato concentrate and juice with a soluble dry weight 9,549 (') content of between 4,8 % and 5,4 % (b) preserved whole peeled and unpeeled tomatoes or frozen whole peeled tomatoes :  the San Marzano variety 15,807  the Roma and similar varieties 12,161 (c) preserved non-whole peeled and unpeeled tomatoes 9,549 and non -whole frozen peeled tomatoes (d) tomato flakes with a soluble dry weight content of 12,161 (') between 4,8 % and 5,4 % (') These prices are rectified by :  5 % if the soluble dry weight content is less than 4,8 % but is 4 % or more ; + 5 % if the soluble dry weight content is more than 5,4 % . 19 . 7. 95 EN Official Journal of the European Communities No L 169/5 ANNEX II Production aid Product 1 . Tomato concentrates with a dry weight content of 28 %, or more but less than 30 % 2. Preserved whole peeled tomatoes in tomato juice : (a) of the San Marzano variety (b) of the Roma and similar varieties 3. Preserved whole peeled tomatoes of the Roma and similar varieties in water 4. Preserved whole unpeeled tomatoes of the Roma and similar varieties 5. Frozen whole peeled tomatoes (a) of the San Marzano variety (b) of the Roma and similar varieties 6. Preserved peeled tomatoes, non-whole or in pieces 7. Preserved unpeeled tomatoes, non-whole or in pieces 8 . Non-whole frozen peeled tomatoes 9. Tomato flakes 10. Tomato juice with a dry weight content of 7 % or more but less than 12 % : (a) with a dry weight content of 7 % or more but less than 8 % (b) with a dry weight content of 8 % or more but less than 10 % (c) with a dry weight content of 10 % or more 1 1 . Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more (b) with a dry weight content of 4,5 % or more but less than 5 % ECU/100 kg net 30,155 10,843 7,647 6,500 5,353 10,843 7,647 5,353 100,344 7,799 9,359 11,438 6,239 4,939